Citation Nr: 1210387	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO. 05-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a higher initial evaluation for gastroesophageal reflux disease (GERD) than the 10 percent assigned effective from September 1, 2004.

2. Entitlement to a higher initial evaluation for hemorrhoids than the zero percent assigned effective from September 1, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1982 to August 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in pertinent part granting service connection for GERD and hemorrhoids and assigning initial ratings for these disorders. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 videoconference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file.

The Board previously remanded the case twice for required additional development, in February 2008, and again in July 2010, in each instance resolving additional claims then on appeal. The case now returns to the Board for further review.

The issue of entitlement to a higher initial evaluation for GERD than the 10 percent assigned effective from September 1, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

For the entire initial rating period beginning from September 1, 2004, and for any interval within this period, the evidence preponderates against the Veteran's hemorrhoids being manifested by more than moderate hemorrhoidal signs or symptoms, with the evidence preponderating against more severe disability. Such manifestations of more severe disability which by the preponderance of the evidence have not been present during the entire rating period include, but are not limited to, thrombosis, large or non-reducible hemorrhoids, excessive redundant tissue, fissures, and persistent bleeding with anemia. 


CONCLUSION OF LAW

For the entire initial rating period beginning from September 1, 2004, the Veteran's hemorrhoids have not met the criteria for a compensable rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded a VCAA notice letter in March 2004, prior to the RO's initial adjudication of the appealed claim in October 2004. Subsequent VCAA notice was afforded the Veteran in letters sent in May 2005, July 2008, August 2008, and July 2010. These notices were followed RO or AMC readjudication of the appealed claim, including most recently by an SSOC in November 2011. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters also provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for hemorrhoids. This is sufficient notice in a claim for higher rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by an SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

Although the Board recognizes that a disability such as the Veteran's hemorrhoids may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. In addition, the Veteran has not submitted any statement indicating that the disability at issue has increased in severity since the recent VA examination for compensation purposes in July 2010, and the record does not otherwise objectively reflect a change in severity of disability following that VA examination, beyond the intermittent exacerbations considered herein by the Board and reflected in that examination record. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. He was afforded VA examinations to address hemorrhoids in March 2004 and July 2010. These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently with issuance of the November 2011 SSOC. These examinations, taken together with records of VA and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating hemorrhoids to allow the Board to adjudicate the claim based on informed medical findings and medical judgment. The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition. Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than those assigned herein for the initial rating period the subject of the Board's adjudication. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) . See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in February 2008 and July 2010 have been substantially fulfilled with regard to the initial rating claim adjudicated herein. This included affording the Veteran additional development notice and assistance, obtaining indicated additional pertinent medical records, affording an additional VA examination for compensation purposes, and readjudicating the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for hemorrhoids - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Higher Initial Rating for Hemorrhoids 

The Veteran's claim is to the effect that his service-connected hemorrhoids warrant a higher initial evaluation than the noncompensable rating assigned effective from September 1, 2004. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Court has held that the Board must address pyramiding in this type of case, and provide an explanation of its application to the particular facts presented. Fanning v. Brown, 4 Vet. App. 225, 231 (1993). Where disabilities overlap in their resulting physical impairment and effect on functioning or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14 (2011).

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board has been directed to consider only those factors contained wholly within the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for hemorrhoids. Fenderson v. West, 12 Vet. App 119 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Veteran's service-connected hemorrhoids are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.118, Diagnostic Code 7336. Diagnostic Code 7336 provides that a non-compensable rating will be assigned where internal or external hemorrhoids are mild or moderate. A 10 percent rating is assigned where internal or external hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A maximum 20 percent rating is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 38 C.F.R. § 4.118 , Diagnostic Code 7336 (2011). 

Upon a general VA examination for compensation purposes in March 2004, the Veteran reported having two and at times three bowel movements daily, but informed that this was a normal bowel pattern for him. His weight was noted to be stable, and he exhibited no evidence of anemia or melena (blood in stool). The Veteran did report a flare-up of hemorrhoids approximately once monthly lasting approximately two days on each occasion. He denied ever missing work due to hemorrhoids. He reported that his hemorrhoids were manifested by a little bit of blood and moderate pain, but with each episode resolving. He denied both significant pruritis and fecal incontinence or soilage of his clothes. He also denied interference with sleep or work. He reported not seeing a medical care provider for his hemorrhoids, but infrequently using over-the-counter medications. 

At that March 2004 examination the Veteran did report being told approximately five years earlier that he had mild anemia. However, the March 2004 examiner noted that the Veteran had undergone a thorough work-up for this anemia with no etiology identified. The examiner noted in this regard that some people's hemoglobin was in the low range and this was "perfectly benign." The Veteran further noted that his hemoglobin is checked yearly with his regular medical examination, and it was not low currently, with the condition believed to be resolved. No link to hemorrhoid had been identified. A rectal examination was deferred, and hence no objective evaluation was obtained at the March 2004 examination. Thus only the Veteran's self-report and reviewed records informed the March 2004 examiner's diagnosis of recurrent external hemorrhoids. 

At his July 2007 hearing before the undersigned, the Veteran testified that he gets hemorrhoids when he becomes constipated. (hearing transcript, pg. 8) The Veteran and his representative also noted at the hearing that his hemorrhoid recurrences were thus interrelated with his gastrointestinal condition, which affected his bowel function. 

Upon a VA treatment in September 2008 the treating medical practitioner reviewed the Veteran's hemorrhoids, noting the Veteran's report of occasional bleeding as well as his report of past thrombosis but no recurrence of thrombosis. The Veteran both denied fecal incontinence and perianal discharge. Physical examination revealed no sphincter impairment, rectal prolapse, or other significant findings. 

The Veteran was most recently evaluated for his hemorrhoids by a July 2010 VA examination for compensation purposes with review of records within the claims file. The Veteran reported that he had hemorrhoid recurrences or bleeding flares twice monthly with sexual activity or strenuous activity. The examiner noted that the Veteran currently treated his hemorrhoids with over-the-counter suppositories and creams, and reported that this helped the condition. The Veteran denied past hospitalization or surgery, rectal prolapse, rectal infections, proctitis, anal itching, burning, difficulty with bowel movements, tenesmus, and swelling. However, he did report diarrhea and pain. There was no history of thrombosis. 

Upon physical evaluation, the July 2010 examiner found no sphincter impairment, no rectal prolapse, no external hemorrhoids, no protruding internal hemorrhoids, and no bleeding. The examiner did observe minimal redundant tissue circling the anus, and proffered that the Veteran's complaints were typical of persons suffering from internal hemorrhoids. 

Based on the July 2010 examiner's finding that the Veteran's complaints were indeed typical of internal hemorrhoids sufferers, the Board concludes that it is likely that the Veteran does suffer from internal hemorrhoids as self-reported, notwithstanding the minimal objective findings upon that examination. That said, the Board must still conclude that the evidence or record, inclusive of the Veteran's complaints and clinical findings, most nearly approximates the criteria for a zero percent evaluation based on mild or moderate hemorrhoids. The Veteran denied the presence of thrombosis and none was observed upon examinations. Large hemorrhoids were also not observed upon examinations; irreducible hemorrhoids were not in evidence; excessive redundant tissue was not present; fissures were not present; and persistent bleeding or secondary anemia were also not complained of or shown. 

It is notable that the Veteran is separately rated for service-connected irritable bowel syndrome, including based on diarrhea as part of that disability picture for which the rating for irritable bowel syndrome has been assigned. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011) (rating criteria for irritable bowel syndrome). Thus, to compensate the Veteran for his hemorrhoids based on diarrhea would amount to impermissible pyramiding, or assigning multiple ratings for the same disability. 38 C.F.R. § 4.14. 

The Board has duly noted the Veteran's report of flares of hemorrhoids with certain activities, but the hemorrhoid recurrences are reportedly self-limiting with effective use of over-the-counter medications, and thus do not present a persistent or severe problem, such as might be evidenced by the following findings not in evidence here: thrombosis, large or non-reducible hemorrhoids, excessive redundant tissue, fissures, or persistent bleeding with anemia. Diagnostic Code 7336. The Board considers the Veteran's assertions to be competent and credible in reflecting the nature and severity of symptoms associated with his claimed hemorrhoids. Jandreau. However, the Veteran's assertions simply do not reflect a severity of disability most nearly approximating that warranting the next higher, compensable disability rating for hemorrhoids under the applicable rating code. 38 C.F.R. § 4.118, Diagnostic Code 7336.

Accordingly, having carefully considered all the evidence presented, the Board finds that the evidence preponderates against entitlement to a higher, compensable rating for hemorrhoids for the entire rating period the subject of this appeal, beginning from the September 1, 2004, date of service connection for hemorrhoids. 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7336 (2011).

The Board has considered staged ratings, but finds that the noncompensable rating assigned is the highest rating to which the Veteran is entitled for his hemorrhoids for the entire rating period in question, with the weight of the evidence against the presence of any intervals during the rating period during which a higher rating is warranted. The Board has reviewed the entire record and finds that the zero percent rating assigned by virtue of this decision for hemorrhoids reflects the most disabling this disorder has been since the veteran was discharged from service and filed his claim for service connection, which is the beginning of the appeal period. Thus, the Board concludes that staged ratings for this disorder are not warranted. Fenderson v. West, 12 Vet. App 119 (1999).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A higher initial evaluation for hemorrhoids than the zero percent assigned is denied for the entire initial rating period beginning September 1, 2004, up to the present, and is denied for any lesser interval during the initial rating period. 


REMAND

The Board in its July 2010 remand pointed out that the RO had erroneously assigned two ratings for the Veteran's irritable bowel syndrome and his GERD. The applicable regulation, 38 C.F.R. § 4.114, expressly states that but a single rating is to be assigned for these disabilities, which are otherwise ratable under Diagnostic Codes 7319 for irritable bowel syndrome and under Diagnostic Code 7346 for GERD. 

The RO by the appealed October 2010 decision granted service connection and assigned a noncompensable initial evaluation for GERD under Diagnostic Code 7346, effective from September 1, 2004. The RO by a Decision Review Officer (DRO) decision in May 2005 assigned a 10 percent evaluation for the Veteran's GERD under Diagnostic Code 7346 effective from September 1, 2004. However, by an October 2008 decision the RO granted service connection for irritable bowel syndrome effective from September 1, 2004, and then assigned a zero percent evaluation for the disorder effective from September 1, 2004, and a 10 percent evaluation effective from August 22, 2008, under Diagnostic Code 7319. 

The Board by its July 2010 remand accordingly instructed that a single rating was to be assigned for these two disorders, pursuant to 38 C.F.R. § 4.114. However, the AMC by its November 2011 Supplemental Statement of the Case (SSOC) failed to do this, instead merely readjudicating only the rating assigned separately for the GERD. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). While only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998), substantial compliance was not attained in this case. D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claims. 

2. Request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims that the Veteran has not previously identified. With any necessary authorization from the veteran, attempt to obtain and associate with the claims file any identified medical records that have not yet been obtained. If unsuccessful in obtaining any such records, inform the Veteran and his representative of this and ask them to provide a copy of additional medical records they may have which have not been previously been submitted. 

3. Thereafter, readjudicate the ratings to be assigned for service-connected GERD and IBS in accordance with the provisions of 38 C.F.R. § 4.114. Specifically, a single evaluation should be assigned under the diagnostic code which reflects the predominant disability picture. Pursuant to that regulation, the rating decision should reflect consideration of elevation to the next higher code disability level (e.g., 30 percent rating versus 20 percent rating), if the severity of the overall disability warrants such elevation. If the benefit sought the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


